The information in this case charged that in Tulsa county, January 28, 1924, Harrison Baskin did "have in his possession certain intoxicating liquor, to wit, one gallon of Choctaw beer, said Choctaw beer then and *Page 413 
there containing more than one-half of 1 per cent. of alcohol, measured by volume, and capable of being used as a beverage, with the unlawful intent," etc.
On the trial the jury returned a verdict finding the defendant guilty and fixing his punishment at a fine of $200 and imprisonment in the county jail for 6 months. To reverse the judgment rendered on the verdict he appeals. The errors assigned are that the verdict is not sustained by sufficient evidence and is contrary to law; that the punishment is excessive, and shows that it is the result of prejudice on the part of the jury. The evidence shows that three deputy sheriffs visited the home of the defendant on North Frye street, just outside the city limits of Tulsa, forced the door, and searched the place. They found glasses on a table which they say had contained Choc, and found a container in the kitchen which they say had contained Choc and a glass, full with Choc, in another room.
Upon a careful examination and consideration of the evidence we have reached the conclusion that it is insufficient to support a conviction. There was no direct evidence of an unlawful intent. The proof fails to show that the quantity of liquor found was sufficient to be prima facie evidence of an unlawful intent. Neither does it appear that the officers had a search warrant.
Because the evidence is insufficient to support a conviction, the judgment of the lower court is reversed.
BESSEY, P.J., and EDWARDS, J., concur.